        Case 3:19-cv-01282-JBA Document 1 Filed 08/16/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT



ELI BURSTEIN                                :       NO.: 2:19-cv-1282
                                            :
v.                                          :
                                            :
WERNER ENTERPRISES, INC., AND               :
GARRYVIGALIZ FERNANDEZ                      :       AUGUST 16 2019

                                NOTICE OF REMOVAL

       To the United States District Court for the District of Connecticut.

       Pursuant to 28 U.S.C. §§1332, 1441, and 1446, the defendants, WERNER

ENTERPRISES, INC., and GARRYVIGALIZ FERNANDEZ, hereby give notice that

they have removed this action from the Superior Court of Connecticut, Judicial District

of Hartford, for the following reasons:

       1.     This action was commenced by the issuance of Summons and

Complaint dated July 19, 2019, and addressed to Werner Enterprises, Inc., and

Garryvigaliz Fernandez. Service was made on the named defendant, Garryvigaliz

Fernandez by serving copies of the summons and complaint on the Commissioner of

Motor Vehicles of the State of Connecticut, and on Werner Enterprises, Inc., by

leaving with National Registered Agents, its Registered Agent for Service with and in

the hands of Gary J. Scappini, Manager on March 19, 2019.

       2.     The above-described action is a civil action and is one which may be

removed to the Court by petitioners defendants pursuant to the provisions of Title 28,

United States Code §§ 1332 and1441 in that the controversy involves a claim under a

diversity of jurisdiction. The complaint asserts a motor vehicle action brought by
        Case 3:19-cv-01282-JBA Document 1 Filed 08/16/19 Page 2 of 4




Connecticut residents, claiming serious and permanent personal injuries arising out of

a motor vehicle accident that occurred on September 3, 2017 on I91 South. Plaintiff,

Eli Burstein is a resident of the State of Colorado. The defendant, Werner Enterprises,

Inc. is a Nebraska corporation and the defendant Garryvigaliz is a resident of the

Commonwealth of Massachusetts. Therefore, this action involves a controversy

wholly between citizens of different states. There is complete diversity of citizenship.

       3.      The plaintiff’s complaint Statement of Demand states that the legal

interest or property in demand is greater than $15,000.00, exclusive of interest and

costs. The plaintiff claims that as a result of the defendants’ negligence, he sustained

severe and permanent injuries to his thoracic, and cervical spine. The plaintiff further

claims that as a result of the defendants’ negligence he sustained economic damages

of past, present and future medical expenses, past, present and future lost wages and

loss of earning capacity. The plaintiff claims non-economic damages of past, present

and future loss of enjoyment of life’s activities, disability or impairments, and fear

resulting from increased risk of future medical treatment. The amount in controversy

exceeds $75,000.00.

       4.     The action is returnable in the Superior Court for the Judicial District of

Hartford at Hartford on August 27, 2019.

       5.     Attached hereto, in compliance with 28 U.S.C. §1446(a), are complete

and accurate copies of the process and pleadings received by the defendants as

follows: (a) Complaint; (b) Summons to Werner Enterprises, Inc., and Garryvigaliz

Fernandez; and (c) a statement of amount in demand.




                                             2
          Case 3:19-cv-01282-JBA Document 1 Filed 08/16/19 Page 3 of 4




         6.    In Count One of the Complaint alleges that the defendant, Garryvigaliz

Fernandez failed to observe the plaintiff, Eli Burstein’s vehicle decelerating and

caused the tractor trailer, owned by Defendant, Werner Enterprises, Inc. to suddenly

and without warning, collide with the rear of Plaintiff’s vehicle.

         7.    In Count Two of the Complaint, the plaintiff, Eli Burstein alleges that the

defendant, Werner Enterprises, Inc. was negligent.

         8.    The defendants Werner Enterprises, Inc., and Garryvigaliz Fernandez,

deny all such allegations against them.

         9.    Accordingly, this Court has original jurisdiction of this action under

28 U.S.C. §1332. The action may be removed to this Court pursuant to 28 U.S.C.

§§1441, 1332 and 1446 as there is complete diversity of citizenship among the parties

         WHEREFORE, petitioners pray that the above action now pending in Superior

Court at 95 Washington Street, Hartford, Connecticut, be removed therefrom to this

Court.

                                           DEFENDANTS,
                                           WERNER ENTERPRISES, INC., AND
                                           GARRYVIGALIZ FERNANDEZ



                                           By /s/ Bryan J. Haas
                                             Bryan J. Haas
                                             ct27710
                                             Howd & Ludorf, LLC
                                             65 Wethersfield Avenue
                                             Hartford, CT 06114-1190
                                             Hartford, CT 06114-1190
                                             (860) 249-1361
                                             (860) 249-7665 (fax)
                                             e-mail: bhaas@hl-law.com



                                              3
         Case 3:19-cv-01282-JBA Document 1 Filed 08/16/19 Page 4 of 4




                                      CERTIFICATION

        This is to certify that on August 16, 2019, a copy of the foregoing Notice of
Removal was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the Court’s electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.

Kevin F. Brignole, Esquire
Brignole, Bush and Lewis, LLC
73 Wadsworth Street
Hartford, CT 06106

                                               /s/ Bryan J. Haas
                                               Bryan J. Haas




                                               4
